In our opinion, upon the present state of the record, the defendant’s unrefuted allegations of insanity after trial which he claims precluded him from taking an appeal from the judgment of conviction within the time limited by law, require a hearing (People v. Hill, 9 A D 2d 451, 454, affd. 8 N Y 2d 935; People v. Hairston, 10 N Y 2d 92, 94). We do not now pass upon the merits of such contention insofar as they may affect the judgment of conviction sought to be vacated (cf. People v. Wolfe, 278 App. Div. 967, 968, affd. 303 N. Y. 752). In any event, upon the record before him the learned County Court properly rejected defendant’s claims that he was not advised of his right to counsel of his own choice, and that he was so mentally incapacitated at the time of his trial and at the time of his conviction as to be unable to consult with assigned counsel. Nolan, P. J., Christ, Pette and Brennan, JJ., concur; Beldock, J., not voting.